OPINION
MORRISON, Judge.
The offense is burglary, with two prior convictions alleged for enhancement; the punishment, life.
In his first ground of error appellant challenges the sufficiency of the evidence to sustain the allegation that the conviction for burglary in Cause No. 11219 of Nueces County, on March 23, 1962, was for an offense committed after March 19, 1957, the date of the first conviction.
The indictment in Cause No. 11219, filed March 21, 1962, was introduced in evidence. It alleged that the offense was committed on or about January 18, 1962.
Lieutenant Smith of the Corpus Christi police testified that he was involved in the investigation of a burglary which took place on the night of January 17-18, 1962, as the result of which appellant was indicted in Cause No. 11219.
Appellant’s contention that the evidence is insufficient is overruled. Platt v. State, Tex.Cr.App., 402 S.W.2d 898, cert. den. 386 U.S. 929, 87 S.Ct. 875, 17 L.Ed.2d 801.
Appellant’s second ground of error is that the court failed to grant a requested charge to the jury. No requested charges appear in the record, and no error is shown. Seefurth v. State, Tex.Cr.App., 422 S.W.2d 931.
Finding no reversible error, the judgment is affirmed.